Citation Nr: 0531529	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  03-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to July 20, 2002, 
for a grant of a total disability rating based on individual 
unemployability due to the severity of service-connected 
disabilities. 

2.  Entitlement to a certificate of eligibility for financial 
assistance for the purchase of an automobile and adaptive 
equipment or adaptive equipment only. 

3.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing or a 
special home adaptation grant.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from March 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and March 2003 rating 
decisions of the VARO in Indianapolis, Indiana.  In November 
2002 the RO granted entitlement to TDIU effective July 20, 
2002.  In March 2003 the RO denied entitlement to 
certificates of eligibility for financial assistance in 
acquiring an automobile with adaptive equipment or adaptive 
equipment only and specially adaptive housing or a special 
home adaptation grant.  The case was most recently before the 
Board in July 2004 at which time it was remanded for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's service-connected disabilities include:  
Deep venous thrombophlebitis of the left leg, rated as 40 
percent disabling from January 12, 1998; chondromalacia of 
the left knee, rated as 10 percent disabling from January 12, 
1998; chondromalacia of the right knee, rated as 10 percent 
disabling from July 20, 2002; residuals of a burn of the 
right hand, rated as noncompensably disabling from January 
12, 1988; and residuals of a friction burn of the left hand, 
rated as noncompensably disabling since January 12, 1998.  
With consideration of the bilateral factor, a 60 percent 
rating has been in effect since July 20, 2002.  The veteran 
has also been in receipt of a total disability rating based 
on individual unemployability by reason of the severity of 
his service-connected disabilities from July 20, 2002.

3.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.

4.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.

5.  The veteran's disabilities do not so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.

6.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.

7.  At the time of VA orthopedic examination on July 20, 
2002, notation was made of pain with maneuvers of the right 
knee.

8.  By rating decision dated in November 2002, a TDIU was 
granted, effective July 20, 2002, the date the medical 
evidence first showed painful motion of a major joint 
warranting the assignment of a compensable rating for the 
right knee.

9.  The evidence does not show that the veteran met the 
requirements for a TDIU rating prior to July 20, 2002.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have 
not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 
38 C.F.R. § 3.808 (2005).

2.  The criteria for assistance in acquiring specially 
adapted housing or necessary home adaptations have not been 
met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. §§ 
3.809, 3.809(a) (2005).

3.  The criteria for entitlement to TDIU benefits prior to 
July 20, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2005).  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify a claimant and the claimant's representative, if any, 
of any information, and any medical or lay evidence, that was 
not previously provided to VA that is necessary to 
substantiate a claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of what portion, if any, of the 
evidence is to be provided by the claimant, and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on its duty by 
undertaking to inform claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has subsequently emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with sufficient 
notice that complies with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, and has told him to submit 
evidence in his possession.  Subsequent to a remand by the 
Board in July 2004, the veteran was assigned a comprehensive 
communication from the Appeals Management Center in 
Washington, D.C., informing him what VA's duty to assist him 
in obtaining evidence for his claim was.  He was also 
informed of what was still needed from him.  Further, he was 
told exactly what the evidence had to show to support his 
appeal with regard to each issue listed on the title page.

The Court has also held that a claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  See 
Pelegrini at 120.  In this case, while the RO denials with 
regard to the issues at hand preceded VCAA notice, the Board 
finds that this is essentially harmless error in view of the 
actions that have taken place.  As noted above, the case was 
remanded by the Board for procedural and substantive purposes 
in July 2004.  As noted above, in July 2004 the veteran was 
provided with a comprehensive communication from the Appeals 
Management Center of VA regarding development of additional 
evidence and informing him of VA's duty to assist him in 
telling him what was needed.  Accordingly, the Board finds 
the veteran has been provided more than adequate notice 
regarding the types of evidence needed to substantiate his 
claims.  The Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

VA's General Counsel has held that failure to provide notice 
of the evidentiary matter specified in the statute or 
regulation before an initial decision by the RO does not 
constitute error.  The crucial question according to the 
Court in Pelegrini is whether the veteran was prejudiced 
thereby.  In the instant case, it is clear that the veteran 
has not been inasmuch as he has been accorded ample 
opportunity to submit additional argument.  The Board 
therefore concludes that appellate consideration of the claim 
at this time is not prejudicial to him.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (an error is not 
prejudicial when it does not affect the essential fairness of 
the adjudication) and VAOPGCPREC 7-2004.

The Board also notes that the VCAA provides that VA should 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits 
unless no reasonable possibility exists that such assistance 
would aid in substantiating a claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  As noted above, the veteran was accorded a 
comprehensive VA examination in January 2005.  The claims 
folder contains the veteran's service medical records, as 
well as records of post service medical treatment and 
evaluation over the years.  As a result, the Board has 
carefully considered the provisions of the VCAA in light of 
the record on appeal.  For the reasons expressed above, the 
Board finds that the development of these claims has been 
consistent with the provisions of the VCAA.  Accordingly, the 
Board will proceed to a decision on the merits.

Entitlement to an Automobile or Other Conveyance
and for Adaptive Equipment

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment will be made when the veteran's service-
connected disabilities result in one of the following:  (i) 
Loss or permanent loss of use of one or both feet; (ii) loss 
or permanent loss of use of one or both hands; or (iii) 
permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses.  For entitlement to assistance for the 
purchase of adaptive equipment only, the veteran must have as 
a result of his service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2005).

In this case, at the time of the January 2005 examination, it 
was stated the veteran was able to fully bear weight on both 
legs.  He had not lost use of his lower extremities and he 
was able to walk without braces, crutches, canes, or a 
wheelchair.  Also, he had full function of both feet.  While 
it was indicated he had a vascular condition involving the 
lower extremities, it was again stated he had not lost any 
use of either lower extremity.  It was indicated he would not 
be better served by amputation.  There was no evidence of any 
footdrop.  There was no complete ankylosis involving either 
knee.  There was no shortening involving either lower 
extremity.  There was no paralysis of the popliteal nerve.  
The examiner noted the veteran was able to walk in the clinic 
without any difficulty.  Accordingly, the Board finds that 
the criteria for financial assistance for the purchase of an 
automobile or other conveyance of adaptive equipment are not 
met.  The preponderance of the evidence is against the claim.

Entitlement to a Special Home Adaptation Grant
and Specially Adapted Housing

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809(a) (2005).

A certificate of eligibility for financial assistance in 
acquiring special adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to:  (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair, or (2) 
blindness in both eyes, having only little light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 3.809(b) (2005).

As noted above, the veteran is service connected for deep 
venous thrombophlebitis of the left leg, rated as 40 percent 
disabling; chondromalacia of the left knee, rated as 10 
percent disabling; chondromalacia of the right knee, rated as 
10 percent disabling; residuals of a friction burn of the 
left hand, rated as noncompensably disabling; and residuals 
of a friction burn of the right hand, rated as noncompensably 
disabling.  As reported above, at the time of the January 
2005 VA examination, the veteran was described as able to 
fully weight bear on both legs.  He had not lost use of the 
lower extremities and he was able to walk without braces, 
crutches, canes, or a wheelchair.  Further, he had full 
function of both feet.  While he had a vascular condition, it 
was stated he had not lost any use of either lower extremity 
and would not be better served by amputation.  This evidence 
and the remaining medical evidence of record shows the 
veteran does not meet any of the criteria listed at 
38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809(a).  Under 
38 C.F.R. § 3.809(a), the record does not show the veteran 
has blindness in both eyes or the anatomical loss or loss of 
use of both hands.  The Board recognizes that the veteran is 
disabled, but the Board is not able to award the requested 
benefits, as the applicable entitlement criteria are clearly 
not met.  Because the veteran does not meet the specified 
criteria, his claim for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
and special home adaptations must be denied.

Earlier Effective Date

Total disability ratings for compensation purposes may be 
assigned when the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, that disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application was received within one year of such date.  
Otherwise, the effective date will be the date of VA receipt 
of the claim for increase or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a)(b)(2) (West 
2002); 38 C.F.R. § 3.400 (2005); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Applicable regulations provide that a claim be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief of 
entitlement to a benefit."  38 C.F.R. § 3.1(p).  A claim, 
whether "formal or informal" must be "in writing" in order to 
be considered a "claim" or "application" for benefits.  See 
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any 
claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5171(a).  Section 
5171(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefits 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  An informal claim is any communication 
indicating an attempt to apply for one or more benefits, and 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2005).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits, and then 
look to all other evidence of record to determine the 
earliest date as of which "within the year prior to the 
claim, the increase in disability was ascertainable."  
38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. §§ 3.400(o)(2), 
3.155(a) (2005); Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The veteran essentially argues that he should be awarded TDIU 
benefits much earlier than 2002.  The Board disagrees.  The 
Board believes there is no evidence of record prior to July 
20, 2002, indicating that the veteran was unemployable due to 
the severity of his service-connected disorders alone.  Prior 
to the assignment of a 10 percent disability rating for the 
veteran's right knee disability, following the examination on 
July 20, 2002, his combined disability rating was 50 percent.  
Accordingly, he did not meet the schedular criteria for the 
assignment of a TDIU.  The veteran's principal disability is 
thrombophlebitis of the left lower extremity.  A 40 percent 
rating has been in effect since January 12, 1998, under 
Diagnostic Code 7121.  The medical evidence prior to July 
2002 has not shown the presence of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, symptoms required for the next higher 
rating of 60 percent under Diagnostic Code 7121.  The 40 
percent evaluation currently assigned for the disorder 
recognizes persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  38 C.F.R. § 
4.110, Code 7121.  

With regard to chondromalacia of the right knee which had 
been rated as noncompensably disabling prior to the time of 
the VA orthopedic examination on July 20, 2002, at the time 
of the examination the veteran complained of popping, 
catching, and instability of both knees.  The examiner stated 
that, although there was in his opinion no disability of the 
knee, there was pain of the right knee with maneuvers of the 
knee.  As a result, the evaluation for the chondromalacia of 
the knee was increased to 10 percent, recognized from the 
veteran's complaint of pain.  However, it was indicated that 
a higher evaluation of 20 percent would not be warranted 
under Code 5257 unless there was evidence of moderate 
subluxation or lateral instability of the knee, or under Code 
5260 for limitation of motion of the knee with flexion 
limited to 30 degrees, or under Code 5261 for extension 
limited to 15 degrees.  The medical evidence prior to July 
20, 2002, does not show the presence of symptomatology 
associated with the knee that would warrant the assignment of 
a compensable rating for any knee impairment.  With regard to 
the TDIU itself, the Board notes that the veteran also has 
significant coronary artery disease, but service connection 
is not in effect for this disorder and it may therefore 

not be considered when evaluating the assignment of a TDIU.  
Accordingly, the Board finds that TDIU was properly awarded 
from July 20, 2002.


ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment is 
denied.

Entitlement to financial assistance in the purchase of 
special adaptive housing or in acquiring a special home 
adaptation grant is denied.

Entitlement to an effective date earlier than July 20, 2002, 
for the assignment of a TDIU is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


